DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Amendment
The Amendment filed on 2/9/2021 has been entered.  Claim 1 was previously withdrawn.  Therefore, claims 1-20 are pending in the current application.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to Invention I non-elected without traverse.  Accordingly, claim 1 has been cancelled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A TOUCH SENSOR FORMED ALONG A PERIMETER OF A TRANSPARENT REGION THAT EXTENDS THROUGH A DISPLAY LAYER AND EXPOSES A LIGHT SENSOR"

In the Claims:
	Claim 1 is cancelled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The prior art does not disclose the method of claim 16, in particular, configuring a substantially transparent cover layer to define an outside surface associated with a display showing an image; configuring a display layer disposed beneath the substantially transparent cover layer; configuring a light sensor disposed beneath the substantially transparent cover layer and proximate to the display layer; extending a substantially transparent region through the display layer, and faces and exposes the light sensor, the substantially transparent region interrupting the image shown on the display; and forming a touch sensor along a perimeter of the substantially transparent region and defining a second substantially transparent region associated with a touch sensor layer, wherein the second substantially transparent region has a smaller area than an area of the substantially transparent region, and wherein the touch sensor activates the light sensor when the touch sensor is activated.  The closest prior art of Kimura et . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871